         Case 1:96-cv-08414-KMW Document 7081 Filed 01/13/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------   x
ELSA GULINO, MAYLING RALPH, PETER WILDS,                                 :
and NIA GREENE, on behalf of themselves and all others                   :
similarly situated,                                                      :   96 Civ. 8414 (KMW)
                                                                         :
                                   Plaintiffs,                           :   [PROPOSED]
                                                                         :   JUDGMENT
                   - against -                                           :   FOR
                                                                         :   JERONIMO
THE BOARD OF EDUCATION OF THE CITY                                       :   BELGRAVE
SCHOOL DISTRICT OF THE CITY OF NEW YORK,                                 :
                                                                         :
                                    Defendant.                           :
----------------------------------------------------------------------   x


WHEREAS, the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Bd. of Educ. of
the City Sch. Dist. of the City of N.Y., Opinion and Order, No. 96-cv-8414, [ECF No. 386]), and
Jeronimo Belgrave (“Claimant”) is a member of that class;

WHEREAS, the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No. 435]; November 12, 2014 Second Amended Order of Appointment, [ECF No. 524]) to
hear, among other things, demands for damages;

WHEREAS, the Special Master made, and the Court adopted, Classwide Conclusions of Law,
[ECF Nos. 999, 1008]);

WHEREAS, the Board of Education of the City School District of the City of New York
(“BOE”) and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No. 1009];

WHEREAS, the BOE and Plaintiffs entered into, and the Court so ordered, a Fifth Supplemental
Stipulation Concerning Admissibility of Exhibits, which attached a Fifth Supplemental Index of
Exhibits (collectively referred to as the “Classwide Exhibits”) filed with the Court, [ECF No.
5942];

WHEREAS, Plaintiffs and the BOE executed a Fourth Stipulation Regarding Expedited Class
Members dated November 18, 2020, and have prepared the annexed Findings of Fact and
Conclusions of Law for Jeronimo Belgrave, which the Special Master recommends that the
Court adopt;

WHEREAS, the Special Master recommended, and the parties agreed with the Special Master’s
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
Rule of Civil Procedure 54(b);




                                                         1
          Case 1:96-cv-08414-KMW Document 7081 Filed 01/13/21 Page 2 of 4




IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for Jeronimo Belgrave (Exhibit 1) is adopted;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Jeronimo Belgrave will have
judgment against the BOE as follows:

   1. LAST Fees in the amount of $130;

   2. Pre-judgment interest calculated to be $102; and

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master’s recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master’s Report and Recommendation.

This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

 Dated:            1/13/21                          ENTERED


                                                         /s/ Kimba M. Wood




                                                2
Case 1:96-cv-08414-KMW Document 7081 Filed 01/13/21 Page 3 of 4




          Exhibit 1
         Case 1:96-cv-08414-KMW Document 7081 Filed 01/13/21 Page 4 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------   x
ELSA GULINO, MAYLING RALPH, PETER WILDS,                                 :
and NIA GREENE, on behalf of themselves and all others                   :
similarly situated,                                                      :   96 Civ. 8414 (KMW)
                                                                         :
                                   Plaintiffs,                           :   FINDINGS OF FACT
                                                                         :   AND CONCLUSIONS
                   - against -                                           :   OF LAW FOR
                                                                         :   JERONIMO
THE BOARD OF EDUCATION OF THE CITY                                       :   BELGRAVE
SCHOOL DISTRICT OF THE CITY OF NEW YORK,                                 :
                                                                         :
                                    Defendant.                           :
----------------------------------------------------------------------   x


    1. Pursuant to the Fourth Stipulation Regarding Expedited Class Members entered into by
       the parties on November 18, 2020, and the parties’ Fourth Stipulation Regarding
       Expedited Hearing Process, dated September 9, 2020, the Special Master recommends
       the following;

    2. Jeronimo Belgrave is a member of the Plaintiff class in this action, and is entitled to
       monetary and injunctive relief from Defendant, the Board of Education of the City
       School District of the City of New York (“BOE”), as compensation for the injuries he
       suffered as a result of what the Court found to be the BOE’s discrimination; 1 and

    3. The Special Master rules, and the parties do not contest the Special Master’s ruling, that
       based on the evidence presented, and the Special Master’s prior rulings in this action,
       which have been affirmed by the Court, Jeronimo Belgrave has satisfied his burden of
       establishing his entitlement to the following monetary relief:
             a. $130 to compensate him for the fees he paid to take the Liberal Arts and Sciences
                Test;
             b. Pre-judgment interest in the amount of $102.


DATED: December 21, 2020




1
 See Gulino v. Bd. of Educ. of the City Sch. Dist. of the City of N.Y., Opinion and Order, 1:96-cv-08414, [ECF No.
321]; Gulino v. Bd. of Educ. of the City Sch. Dist. of the City of N.Y., Opinion and Order, 1:96-cv-08414, [ECF No.
386].



                                                         1
